927 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Daniel FRONEBERGER, Plaintiff-Appellant,v.STATE of NORTH CAROLINA, Defendant-Appellee.
No. 90-1818.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided March 5, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Woodrow Wilson Jones, Senior District Judge.  (CA-90-26-C-ST)
John Daniel Froneberger, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE AND NIEMEYER, Circuit Judges.
PER CURIAM:


1
John Daniel Froneberger seeks to appeal the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Froneberger v. North Carolina, CA-90-26-C-ST (W.D.N.C. Aug. 6, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.